 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       ARIFF GULAMANI and SHAIROSE
       GULAMANI, husband and wife,
 7
                            Plaintiffs,
 8
                                                      C19-1475 TSZ
           v.
 9
                                                      MINUTE ORDER
       UNITRIN AUTO AND HOME
10     INSURANCE COMPANY,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   Plaintiffs’ motion, docket no. 28, for an extension of time to submit a
14
     supplemental authority, namely Ochoa v. Progressive Classic Ins. Co., 172 Wn. App.
     688, 296 P.3d 906 (2012), is GRANTED.
15
        (2)    Plaintiffs’ motion, docket no. 22, to certify certain questions to the
16 Washington Supreme Court, pursuant to RCW 2.60.020, is DENIED.

17       (3)     Plaintiffs’ motion, docket no. 32, for partial summary judgment regarding
   defendant’s affirmative defense and unpled counterclaim for recovery of funds tendered
18 unconditionally is RENOTED to March 13, 2020.

19         (4)   Defendant’s motion for summary judgment, docket no. 11, is GRANTED
   in part and DEFERRED in part as follows. In light of plaintiffs’ concession that
20 defendant Unitrin Auto and Home Insurance Company (“Unitrin”) did not provide an
   umbrella policy to plaintiffs for the period during which the motor vehicle accident at
21 issue occurred, see Pla.’s Resp. at 2 (docket no. 17), plaintiffs’ claims premised on an
   umbrella policy are DISMISSED with prejudice. Defendant’s motion for summary
22 judgment, docket no. 11, is otherwise DEFERRED and RENOTED to February 21, 2020.

23

     MINUTE ORDER - 1
 1        (5)    On or before February 14, 2020, plaintiffs shall file a supplemental
   response to Unitrin’s motion for summary judgment, not to exceed twelve (12) pages in
 2 length, addressing the following issues:

 3                 (i)     what evidence, if any, exists in the record that would lead a rational
           trier of fact to find plaintiffs’ damages relating to the collision at issue exceed the
 4         $100,000 limit on Dmitri Bouianov’s automobile liability insurance policy;

 5                (ii)   whether Unitrin’s unconditional tender of $25,000, in full payment
           on the underinsured motorist (“UIM”) claim at issue, and plaintiffs’ apparent
 6         acceptance of such amount, render this case moot;

                   (iii) whether, and to what extent do, the proceeds of the settlement of
 7         plaintiffs’ legal malpractice claim reduce the UIM benefits at issue, and how much
           did plaintiffs receive; see Harford Cas. Inc. Co. v. Farrish-LeDuc, 882 A.2d 44
 8         (Conn. 2005); and
 9                 (iv) whether plaintiffs’ recovery on their legal malpractice claim
           precludes their breach of contract, bad faith, and Consumer Protection Act claims
10         in this matter; see Matson v. Weidenkopf, 101 Wn. App. 472, 484, 3 P.3d 805
           (2000) (“The measure of damages for legal malpractice is the amount of loss
11         actually sustained as a proximate result of the attorney’s conduct.”); Bush v.
           O’Connor, 58 Wn. App. 138, 147, 791 P.2d 915 (1990) (“the insurer stands in the
12         shoes of the underinsured motorist and provides its insureds with the coverage the
           underinsured motorist’s insurance would have provided”).
13
         (6)    Unitrin may file a supplemental reply in support of its motion for summary
14 judgment, not to exceed eight (8) pages in length, on or before the new noting date.

15       (7)    The Clerk is DIRECTED to seal Exhibit 5 to the Declaration of Janine
   Tipsord, docket no. 15-6, which contains the full birthdate of plaintiff Ariff Gulamani.
16 See Local Civil Rule 5.2(a)(1).

17         (8)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
18         Dated this 30th day of January, 2020.
19
                                                       William M. McCool
20                                                     Clerk

21                                                     s/Karen Dews
                                                       Deputy Clerk
22

23

     MINUTE ORDER - 2
